Citation Nr: 0009525	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-17 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for sinusitis.

2.  Entitlement to service connection for dermatitis of the 
left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty during various periods: 
from November 1980 to June 1981; from January 1983  to 
February 1986; from March 1987 to July 1988; and from 
December 1990 to June 1991.

This appeal arises from a November 1995 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) that denied 
service connection for dermatitis of the left thigh and from 
an October 1996 rating decision that determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for sinusitis.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The RO first denied service connection for sinusitis in 
June 1993.  Following issuance of additional rating 
decisions, the RO sent the veteran a statement of the case to 
a valid address of record.

3.  The veteran did not perfect his appeal of the June 1993 
rating decision, and the RO's determination on the sinusitis 
claim became final.

4.  The veteran's newly submitted evidence of a current 
diagnosis of sinusitis does not relate this current diagnosis 
to the veteran's military service.

5.  The veteran submitted a March 1995 diagnosis of 
superficial perivascular dermatitis of the left thigh.

6.  There is no competent evidence of record attributing the 
veteran's current dermatitis of the left thigh to service.
CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for sinusitis.  
38 U.S.C.A. § 5108(a) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claim for service connection for dermatitis of the 
left thigh is not well-grounded.  38 U.S.C.A. §§ 1110, 1112, 
1117, 1118, 1131, 1133, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Sinusitis

A.  Finality of prior decision

Initially, the Board must determine whether the veteran's 
sinusitis claim is a claim to reopen a previously and finally 
disallowed service connection claim or an entirely new claim.

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see also 38 C.F.R. § 20.201 (1999) (requirements for notices 
of disagreement).  Ordinarily, the notice of disagreement 
must be filed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).  But see 38 C.F.R. § 3.109(b) (1999) (time limit may 
be extended for good cause shown).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  A claimant must file the formal 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  This 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

There is a presumption of regularity that government 
officials have properly discharged their official duties.  
See United States v. Chemical Foundation, Inc. 272 U.S. 1, 
14-15 (1926).  The United States Court of Appeals for 
Veterans Claims (Court) has interpreted this as meaning that, 
in the absence of clear evidence to the contrary, it is 
presumed that the RO has properly discharged its duty by 
mailing a copy of an RO decision to the latest address of 
record at the time of the decision.  Evans v. Brown, 9 Vet. 
App. 273, 287 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995); Mason v. Brown, 8 Vet. App. 44, 53, 55 (1995); 
Saylock v. Principi, 3 Vet. App. 394, 395 (1992).  However, a 
claimant may submit evidence to rebut that presumption.

Thus, the Board must determine whether the RO properly sent 
certain correspondence to the veteran's last known address of 
record.  

For purposes of this decision, the Board will refer to the 
veteran's "old" address ("HC-02 Box 6359, Camuy, Puerto 
Rico 00627") as the "HC-02 address", and his "new" 
address ("HC-04 Box 18139, Puerto Rico 00627") as the "HC-
04 address."

The veteran filed a claim seeking service connection for 
various conditions, including "sinus," in April 1992.  At 
that time, the veteran's address was the HC-02 address.  In 
June 1993, the RO denied service connection for, in pertinent 
part, sinusitis and notified the veteran by letter addressed 
to the HC-02 address.  The veteran disagreed with the RO's 
decision in July 1993; again, he supplied the HC-02 address.  
The RO issued another rating decision in November 1993 that 
denied service connection for sinusitis, and it notified the 
veteran of its decision by letter addressed to the HC-02 
address on November 30, 1993.  The veteran disagreed again, 
submitting correspondence bearing the HC-02 address in 
December 1993.

Subsequently, in January 1994, the RO sent a letter to the 
HC-02 address with an appointment for the veteran's requested 
personal hearing.  On February 9, 1994, the veteran canceled 
the hearing and disagreed with the RO's decision again.  The 
correspondence was from the HC-02 address.  However, on March 
10, 1994, the veteran returned a VA form pertaining to the 
correct address for education benefits payments with the new 
address, the HC-04 address.

At this point, the inquiry becomes more complex.  Although 
the veteran had informed the RO of a new address (at least 
within the context of education benefits payments), 
subsequent actions by the RO and the veteran leave the firm 
impression that the veteran still maintained the HC-02 
address as a valid address.

In June 1994, the RO sent the veteran copies of certain items 
from his claims folder.  The copies were sent to the HC-02 
address, and the RO's correspondence was not returned.  On 
June 8, 1994, the RO sought clarification from the veteran as 
to the subject of his disagreement in his February 1994 
letter.  The RO sent this request for clarification to the 
veteran's HC-02 address.  Again, the letter was not returned.  
Indeed, in a statement in support of claim dated September 9, 
1994, the veteran specifically replied to the RO's June 1994 
letter.  Moreover, at the bottom of this September 1994 
statement in support of claim, the veteran provided the HC-02 
address.  Thereafter, on June 12, 1995, following review of 
additional evidence, the RO sent the veteran a letter with a 
copy of a June 5, 1995 rating decision denying service 
connection for sinusitis to the veteran's HC-02 address.  At 
approximately that time, on June 8, 1995, the RO also sent 
him a statement of the case to the HC-02 address.  On July 8, 
1995, the veteran replied to the June 1995 RO materials.  
Although the veteran's envelope bears a return address with 
the HC-04 address, he attached a copy of the first page of 
the June 1995 statement of the case to his correspondence.  
Therefore, the veteran had actual notice of the June 1995 
statement of the case.  Indeed, on September 14, 1995, the 
veteran sent additional correspondence, disagreeing in a 
general manner with the RO's decision on the sinusitis 
service connection claim; once again, this letter strongly 
supports a finding that the veteran had actual notice of the 
RO's June 1995 statement of the case and accompanying 
materials.  

In Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992), the 
Court held that a defect in mailing of a decision can be 
cured by proof of actual receipt.  As delineated above, the 
sequence and content of the veteran's exchange of 
correspondence with the San Juan RO is evidence of actual 
receipt by the veteran of the pertinent materials (the June 
1995 statement of the case) that the RO was obligated to send 
to the veteran.  At the very latest, the veteran had actual 
notice of the June 1995 statement of the case by September 
14, 1995.  See Davis v. Brown, 7 Vet. App. 298, 303-04 (1994) 
(where presumption of regularity has been rebutted, 
government must provide proof of date of actual receipt).

Moreover, further confirming that the HC-02 address was still 
valid at the time the RO sent its materials in June 1995, the 
veteran again used the HC-02 address in correspondence in 
April 1996.  At the very least, the April 1996 correspondence 
from the veteran indicated that the HC-02 address was still 
valid, based on the veteran's own representations.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that where a mailing is returned as undeliverable and 
the claims file discloses other possible and plausible 
addresses, the Board must attempt to locate the veteran at 
the alternative known addresses.  See also Cross v. Brown, 9 
Vet. App. 18, 19-20 (1996).  In this case, the RO's 
correspondence was not returned as undeliverable.  In fact, 
as discussed above, the veteran's ensuing communications with 
the RO confirmed that he had actual notice of the RO's 
correspondence.

The sum of this evidence thus supports the conclusion that 
the RO sent the June 1995 materials (a statement of the case 
and a copy of the June 1995 rating decision) to the veteran 
at his last known address of record. 

Finally, there has been no communication from the veteran or 
his current representative seeking an extension of the time 
limit for complying with the appeals deadlines on the basis 
of good cause.  See 38 C.F.R. § 3.109(b) (1999); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993); cf. Rowell v. Principi, 
4 Vet.App. 9, 16-18 (1993) (substantive appeal was timely 
where a claimant had filed several written motions for 
extension of time to file the substantive appeal and where 
the claimant filed a form construed as a formal appeal by the 
specific deadline imposed by the RO in correspondence with 
the claimant).  

Moreover, even if the veteran's contention that he did not 
receive notice of the June 1995 statement of the case could 
be construed as a motion for good cause for such an extension 
of time, he has not submitted good cause.  As discussed 
above, the evidence indicates that the veteran used both the 
HC-02 address and the HC-04 address at around the time that 
the RO was sending the June 1995 statement of the case and 
that he had actual notice of the June 1995 statement of the 
case.

The September 14, 1995, correspondence also raises an 
additional question: whether it was sufficient to perfect the 
veteran's appeal of the sinusitis service connection 
decision.  

A claimant must file the formal (or substantive) appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  This 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).  Because the Board accepts September 14, 
1995, as the date of actual receipt of the RO's June 1995 
statement of the case, the veteran was required to perfect 
his appeal by filing a substantive appeal within 60 days 
after September 14, 1995.  The question is whether the 
September 1995 correspondence constituted a substantive 
appeal.

In the substantive appeal, a claimant "should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case."  38 U.S.C.A. § 7105(d)(3) (West 1991); see 38 C.F.R. 
§ 20.202 (1999).  Indeed, the Board "may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed."  38 U.S.C.A. § 7105(d)(5) 
(West 1991); see 38 C.F.R. § 20.202.

In Ledford v. West, 136 F.3d 776, 780 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a notice of disagreement must 
merely indicate disagreement with a particular determination 
while the substantive appeal should set out specific 
arguments relating to errors of fact or law.  Very soon 
afterwards, the Federal Circuit held the statutory and 
regulatory scheme allows a veteran to file a "vague" notice 
of disagreement and at a later time to "cut the rough stone 
of his [notice of disagreement] to reveal the . . . radix of 
his issue that lay within."  Collaro v. West, 136 F.3d 1304, 
1308-09 (Fed. Cir. 1998).  The United States Court of Appeals 
for Veterans Claims (Court) addressed the Federal Circuit's 
analyses, stating that "later if not sooner during the 
administrative adjudication, the claimant must 'cut the rough 
stone' of his [notice of disagreement] to reveal the 
arguments upon which his appeal rested."  Stuckey v. West, 
13 Vet. App. 163, 170 (1999).  "While the appellant is never 
required to cite to particular laws or regulations, he or she 
must be able to express the reasons why the [RO] erred."  
Id., 13 Vet. App. at 178.

The Board must review the relevant correspondence from the 
veteran to determine if he properly perfected his appeal.

In the September 1995 correspondence, the veteran wrote:  
"Please consider this as a notice of disagreement to 
decision dated June 12, 1995.  The veteran contends that he 
is entitled to service connection for . . . sinus."  
Moreover, in April 1996 correspondence, the veteran repeated 
this disagreement:  "In support of a previous appeal related 
to sinusitis, attached find additional supporting evidence."  
(That evidence consisted of a February 1996 private 
physician's diagnosis of maxillary and frontal sinusitis.)

The Court has not decided precisely what is required to 
enforce under 38 U.S.C.A. § 7105(d)(3), see Stuckey, 13 
Vet.App. at 169-70.  However, the veteran's September 1995 
correspondence is only a vague expression of disagreement and 
sets out absolutely no specific argument whatsoever as to 
errors of fact or of law in the RO's sinusitis service 
connection determination.  Therefore, the veteran's September 
1995 correspondence did not properly perfect his appeal.  As 
a consequence, the RO's sinusitis service connection claim 
denial (the most recent determination being the June 1995 
rating decision) became final and could only be reopened upon 
the submission of new and material evidence.

B.  New and material evidence

Thus, the June 1993/June 1995 decisions are now final and the 
veteran's claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 
3.156(a) (1999).  If new and material evidence is presented, 
or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new" that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodges v. West, 155 F.3d 1356 
(Fed.Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Finally, for the purpose 
of determining whether the case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The only newly submitted evidence are a February 1996 private 
physician's medical record and an April 1997 private 
radiologist's impression.  On examination, the private 
physician gave a diagnosis of maxillary and frontal 
sinusitis.   

The April 1997 radiologist's examination of the parasinal 
sinuses showed opacification of the frontal and maxillary 
sinuses with air fluid levels, compatible with sinusitis. 

Neither the February 1996 nor the April 1997 private medical 
records relate the veteran's current sinusitis to any of his 
periods of active military service.  Therefore, they do not 
bear directly and substantially upon the specific matter 
under consideration and they are not, by themselves or in 
connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the veteran has submitted authorization 
release forms for current treatment records from two private 
physicians.  However, there is no indication as to the 
subject of the treatment, and the veteran noted that the 
medical records are for treatment administered since 1996.  
There is no facial showing of relevance of these private 
treatment records to the particular issue of whether his 
current sinusitis was incurred in or aggravated during 
service.  

Therefore, new and material evidence has not been submitted 
to reopen the veteran's service connection claim for 
dermatitis.

2.  Dermatitis of the left thigh

With respect to the left thigh dermatitis service connection 
claim, the Board must first determine whether the claim is 
well grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 
(1998), the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999) (per curiam).  The 
threshold question is whether a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  If a 
claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In this particular case, there are several statutes and 
regulations which the Board must consider to determine if 
service connection is warranted.  First, there is the 
statutory and regulatory framework for diseases or injuries 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Second, the Board must consider whether 
presumptive service connection is warranted based on the 
legal framework for diseases or injuries manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1112, 1133 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Third, the Board must 
consider of service connection is warranted under recent 
statutes and regulations relating to compensation for 
undiagnosed illness based on exposure during service in the 
Persian Gulf.  38 U.S.C.A. § 1117 (Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).

The veteran has not submitted any evidence of dermatitis of 
the left thigh during service.  According to a May 1991 
service medical record, the veteran had developed a rash on 
both upper arms in April 1991.  However, the service medical 
records do not refer to any left thigh skin condition.  
Therefore, the dermatitis claim cannot be well grounded under 
these provisions.

Moreover, the first reference to dermatitis is a set of March 
1995 private medical records providing a diagnosis of 
superficial perivascular dermatitis of the left thigh.  Since 
these records are from 1995, they do not relate to a finding 
that any current dermatitis was manifested to a compensable 
degree within one year after separation from service (which 
was in 1991).  Therefore, the claim is not well grounded on 
this basis.  

Finally, the Board turns to the principles of presumptive 
service connection based on Persian Gulf exposure.  Service 
connection may be warranted if an undiagnosed illness is 
manifested to a degree of at least 10 percent by the end of 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (1999).  
Such disability must be of the type that cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1999).  In this case, however, the veteran does not have an 
undiagnosed illness.  On the contrary, he has been diagnosed 
with dermatitis of the left thigh.  Therefore, his claim is 
not well grounded under the statutory and regulatory 
framework for Persian Gulf service-related disabilities.

Finally, the Board notes that Congress has authorized the 
Secretary to designate diagnosed and undiagnosed illnesses 
for which presumptive service connection may be warranted 
based on Persian Gulf service.  38 U.S.C.A. § 1118 (Supp. 
1991).  However, as of this time, no such illnesses have been 
identified by regulation.  Therefore, the veteran's 
dermatitis claim cannot be well grounded under this provision 
at this time.

Accordingly, the veteran's claim for service connection for 
dermatitis of the left thigh is not well grounded.

As discussed above, if a claimant does not submit a well 
grounded claim, the duty to assist does not attach. 38 
U.S.C.A. § 5103(a) (West 1991); see McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  However, where a claimant puts 
VA on notice of the existence of evidence which would make 
the claim well grounded, VA is obligated, under 38 U.S.C.A. § 
5103(a), to advise the claimant of the evidence needed to 
complete the application for benefits.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  

In this case, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  The veteran has submitted 
authorization release forms for current treatment records 
from two private physicians.  However, there is no indication 
as to the subject of the treatment, and the veteran noted 
that the medical records are for treatment administered since 
1996.  There is no facial showing that these private 
treatment records are relevant to whether dermatitis of the 
left thigh was incurred in or aggravated during service.  
Therefore, VA is not on notice of any records that are 
facially relevant to the veteran's service connection claim.

ORDER

A claim for service connection for sinusitis is not reopened.  
Service connection for dermatitis of the left thigh is denied 
as not well grounded.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

